Citation Nr: 1528769	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  09-42 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Ms. DH and Mr. DH



ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from July 1943 to December 1945.  The Veteran died July 2011; the Appellant here is the Veteran's surviving spouse.  In a March 2012 memorandum, it was noted that the Appellant had requested to stand in substitution for the Veteran.  A July 2012 letter notified the Appellant that she was recognized as the substitute claimant in the Veteran's appeal for an increased rating for PTSD.  See Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Boise, Idaho, Regional Office (RO) of the Department of Veterans Affairs (VA).

During the course of the appeal, the Regional Office increased the evaluation of the Veteran's PTSD to 30 percent, effective August 1, 2008.  Since that grant did not represent a total grant of benefits sought on appeal, the claim for increase remained before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Appellant contends that a higher evaluation is warranted for the Veteran's PTSD.   

The Appellant and her son testified regarding the Veteran's long history of psychiatric symptoms and treatment.  Specifically, they noted that the Veteran received in-patient psychiatric care at VA facilities on several occasions, including multiple times in 2007.  Additionally, the Appellant recounted the Veteran's violent disruptions at Cascade Inn and Stonebridge Memory Care.  Notably, the Veteran's family was asked to relocate him from Cascade Inn and Stonebridge Memory Care due to his violent outbursts.  She also stated that, in one instance, the police were called to address a disturbance by the Veteran.  

Given the account of the Veteran's family members as it pertains to the worsening symptoms they witnessed prior to the Veteran's death, private treatment records as well as VA treatment records should be associated with the claim file on remand.

Ultimately, the Veteran died from self-inflicted wounds to the head.  In May 2015, VA granted entitlement to service connection for the cause of the Veteran's death, finding that the Veteran's service-connected PTSD was at least a contributing factor in the Veteran's death.  The Board finds that an addendum opinion regarding the severity of the Veteran's PTSD symptoms prior to his death would be of assistance in making a fully informed and accurate assessment of the Appellant's appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With any necessary assistance from the Appellant, undertake efforts to attempt to obtain any private treatment and/or hospitalization records generated since 2007 for the Veteran, including from private nursing facilities such as Cascade Inn and Stonebridge Memory Care.  All development efforts must be associated with the claim folder.

2.  Obtain VA treatment records, including inpatient hospitalizations, from the Vancouver VAMC from the 1980s and Roseberg VAMC from the 1970s.  If necessary, contact the Appellant to verify date ranges of treatment at the aforementioned VAMCs.  All development efforts must be associated with the claim folder.

3.  Then, forward the claim folder to an appropriate medical professional to determine the nature, extent and severity of the Veteran's service-connected PTSD from 2007 until his death in 2011.  The claims folder must be reviewed by the examiner.  The examiner should also:

* Identify each symptom of PTSD found, noting its frequency and severity
* Describe the level of occupational and social functioning that resulted from the PTSD symptoms
* If possible, clearly distinguish between the symptoms associated with the Veteran's dementia and those associated with the Veteran's service-connected PTSD.  The examiner should cite to the record in support of any division of symptoms.
* If the Veteran's symptoms from dementia cannot be clearly distinguished from the symptoms caused by his service-connected PTSD, this should be clearly stated for the record.
* The provided examination report must reflect consideration of both the medical and lay evidence of record and set forth a complete rationale for all findings and conclusions.

4.  Then, readjudicate the appeal.  If the benefit sought on appeal remains denied, the Appellant and her representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




